Citation Nr: 0518115	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-27 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical treatment provided by Santa Rosa 
Memorial Hospital from June 21, 2002, to July 2, 2002. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to June 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in San Francisco, 
California.  This matter was previously before the Board in 
November 2004 at which time it was remanded to the RO in 
compliance with due process requirements.  In April 2005, the 
veteran testified before the undersigned Acting Veteran's Law 
Judge at a videoconference hearing.

In September 2004, the Board granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran in this case asserts that he is entitled to 
reimbursement or payment of the cost of unauthorized medical 
treatment provided by Santa Rosa Memorial Hospital from June 
21, 2002, to July 2, 2002, under the Veteran's Millennium 
Healthcare and Benefits Act, 38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. § 17.1000-1003 (2004) or under 38 U.S.C.A. § 1728 
(West 2002).    

To be eligible for payment or reimbursement under the 
Millennium Act, the veteran must satisfy nine specified 
criteria laid out under 38 C.F.R. § 17.1002.  These criteria 
include, among other factors, the following:  (1) that a VA 
or other Federal facility/provider was not feasibly available 
and an attempt to use them before hand would not have been 
considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 
(2) the claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized); 
(3) and at the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  38 U.S.C.A. § 1725; 
38 C.F.R. § 17.1002. 

In the instant case, the record shows that the veteran was 
taken by his family to the emergency department at Redbud 
Community Hospital on June 18, 2002, due to slurred speech 
and a report that he had fallen ten days earlier and had hit 
his "face on kitchen table."  Redbud Hospital diagnosed the 
veteran as having a subdural hematoma and transferred him to 
Santa Rosa Memorial Hospital that same day.  The veteran 
underwent a craniectomy/evacuation of the hematoma on June 
22, 2003, and June 23, 2003.  VA has authorized payment for 
medical services provided to the veteran from June 18, 2002, 
through June 20, 2002, and he is currently seeking payment or 
reimbursement for medical services that were provided to him 
at Santa Rosa Memorial Hospital from June 21, 2002, through 
July 2, 2002.

After carefully reviewing the record, the Board finds that 
additional development is warranted in this case.  As a 
starting point, the hospital records from Santa Rosa Memorial 
Hospital for the period in question (June 21, 2002, to July 
2, 2002), including operative reports from June 22 and June 
23, are not on file.  Complete records from Redbud Community 
Hospital on June 18, 2002 are also not of record.  These 
records are essential to this claim and must be obtained.  
38 U.S.C.A. § 5103A(b).  

In addition, a clinical record dated June 21, 2002, shows 
that Santa Rosa Memorial Hospital contacted the VA medical 
center in San Francisco for the purpose of trying to transfer 
the veteran to their facility.  They were however, informed 
that no ICU (intensive care unit) beds were available.  Santa 
Rosa Memorial Hospital went on to inform the VAMC that it 
would check back on June 24, 2002; which was after the June 
22 and June 23 surgeries.  When the private facility 
determined that the veteran could be transferred, it does not 
appear that such decision was made by a medical physician.  
The question that needs to be addressed is whether a medical 
emergency still existed at the point when the private 
facility stated that the veteran could be transferred.  Also, 
it is not clear as to whether (and when) the veteran reached 
a point of stabilization.  To clarify these matters, a 
medical opinion must be obtained.  See 38 U.S.C.A. § 5103A 
(d).  Also, records show that the veteran had been 
sporadically seen at the Ukiah VA clinic and Renal, but it is 
uncertain whether he had been seen within the 24-month period 
preceding his June 2002 treatment.  See 38 C.F.R. 
§ 17.1002(e).  

The file also contains no findings as to whether VA 
facilities were feasibly available.  In this regard, there 
was no discussion from a VA physician as to the relative 
distance of travel involved in going to a VA facility.  There 
was also no discussion on the reasonableness of traveling to 
a VA facility in light of the veteran's medical condition.  
These questions must be addressed by a VA physician in order 
to properly adjudicate the appellant's claim.

Other questions that need to be resolved prior to 
adjudicating the claim are as follows: 1) is the veteran 
financially liable for the treatment? and 2) does the veteran 
have coverage under a health-plan contract for any of the 
emergency treatment.

Lastly, the VAMC reported that the veteran was not service-
connected for any disabilities.  There is no document 
verifying this in the MAS file.  The VAMC should obtain 
proper verification of whether the veteran is service-
connected for any disability from the appropriate source.



Accordingly, this claim is REMANDED for the following action:

1.  VA should take appropriate action to 
secure the records of hospital treatment 
the veteran received at Redbud Community 
hospital on June 18, 2003 and from Santa 
Rosa Memorial Hospital from June 19, 
2002, to July 2, 2002, by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  All development efforts should 
be documented. 

2.  Obtain verifying documentation as to 
whether the veteran is service-connected 
for any disability.

3.  After completing the above 
development, the veteran's fee basis 
file, including the evidence developed 
above, must be referred to a VA medical 
doctor who is qualified to diagnose and 
treat subdural hematomas.  

a.  The physician should be asked to 
provide an opinion as to whether the 
veteran could have safely been 
transferred from Santa Rosa Memorial 
Hospital to a VA medical facility on June 
21, 2002, or thereafter.  

b.  If it is determined that the veteran 
could have been safely transferred, the 
physician should state the date on which 
such transfer could have been made.  In 
addressing this question, the physician 
must include a discussion of the evidence 
on file and must specifically indicate 
whether the treatment at Santa Rosa 
Memorial Hospital from June 21, 2002, to 
July 2, 2002, to include the 
craniectomy/evacuation of hematoma, on 
June 22 and June 23, was a continued 
medical emergency of such a nature that 
the veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility; and, if 
applicable, state at what point the 
veteran reached a point of stabilization.

c.  The physician should state whether 
the relative distance of travel involved 
in going to a VA facility, especially in 
light of the veteran's medical condition 
made it necessary for the veteran to 
continue to be treated at the Non-VA 
facility.  In addressing this question, 
the physician should specifically note 
the distance of the nearest VA facility 
to Santa Rosa Memorial Hospital and state 
whether it would have been reasonable for 
the veteran to travel to a VA facility 
given his medical condition.  

4.  The VAMC should address the following 
questions below, as well as all other 
criteria listed in 38 C.F.R. § 17.1002:  

a.  Was the veteran enrolled in the 
VA health care system and had he 
received medical services within the 
24-month period prior to the 
emergency treatment? 

b.  Is the veteran financially 
liable for the treatment? 

c.  Does the veteran have coverage 
under a health-plan contract for any 
of the emergency treatment?

5.  After completion of the above and any 
additional development of the evidence 
that VA may deem necessary, the VAMC 
should review the record and determine if 
the veteran's claim can be granted.  When 
evaluating the claim, consideration must 
be given to the provisions of 38 U.S.C.A. 
§§ 1725 and 1728.  After the veteran and 
his representative are afforded an 
opportunity to respond, the case should 
be returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




